Case 1:20-cv-20289-CMA Document 27 Entered on FLSD Docket 04/24/2020 Page 1 of 1



                                                    RETURN OF SERVICE

                                        UNITED STATES DISTRICT COURT
                                                District of Florida
  Case Number: 1:20-CV-20289-CMA

  Plaintiff:
  GARY SEIFRIT
  vs.
                                                                                                                   BII2020003764
  Defendant:
  DOWNTOWN DEVELOPMENT AUTHORITY OF THE CITY OF MIAMI, ET AL

  For:
  Sarah Waters, Esq.
  Derek Smith Law Group, PLLC
  701 Brickell Avenue
  Suite 1310
  Miami, FL 33131

  Received by Burke Process Service, Inc on the 17th day of April, 2020 at 3:37 pm to be served on DOWNTOWN
  DEVELOPMENT AUTHORITY OF THE CITY OF MIAMI C/O CHRISTINA CRESPI, 7901 ESPANOLA AVE, APT
  1012, NORTH BAY VILLAGE, FL 33141.

  I, Lazaro Ordaz, do hereby affirm that on the 21st day of April, 2020 at 6:50 pm, I:

  INDIVIDUAL/PERSONAL: served by delivering a true copy of the Summons in a Civil Action and Complaint to:
  CHRISTINA CRESPI at the address of: 7901 ESPANOLA AVE, APT 1012, NORTH BAY VILLAGE, FL 33141 with
  the date and hour of service endorsed thereon by me, and informed said person of the contents therein, in
  compliance with state statutes.

  Description of Person Served: Age: 40, Sex: F, Race/Skin Color: Hispanic, Height: 5'4", Weight: 160, Hair: Blonde,
  Glasses: N

  Under penalties of perjury, I declare that I have read the foregoing Return of Service and the facts stated are true
  and correct. NO NOTARY REQUIRED PURSUANT TO F.S. 92.525 (2).




                                                                               Lazaro Ordaz
                                                                               # 2319

                                                                               Burke Process Service, Inc
                                                                               1199 W. Newport Center Drive
                                                                               Deerfield Beach, FL 33442
                                                                               (954) 514-0116

                                                                               Our Job Serial Number: BII-2020003764


                                  Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1k
